Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 12/10/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite outputting a scatter plot/cluster graph of medical image data for a population of patients. Specifically, the claim recites “maintaining ... processing... medical image data for a patient population . . . determining an analytic measure of the patient population and outputting the analytic measure of the patient population”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claims involve a series of steps for converting unstructured data from medical images and medical image reports into a graph for structurally displaying anatomical, segmented and quantitative data about the patient population, which a human does for managing a medical image database with data entry and reporting. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the additional element(s) of the claim(s) such as the use of a knowledge database, one or more machine learning algorithms, an apparatus, a processor and a computer readable storage medium, merely use a computer as a tool to perform an abstract idea or generally link the use of a judicial exception to a particular technological environment. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the knowledge database, one or more machine learning algorithms, the apparatus, the processor and the computer readable storage medium perform the steps or functions of maintaining ... processing... medical image data for a patient 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a knowledge database, one or more machine learning algorithms, an apparatus, a processor and a computer readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of outputting a scatter plot/cluster graph of medical image data for a population of patients. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kangarloo (US 2009/0228299) in view of Schmidt (US 2012/0147010 A1).
Claim 1:
Kangarloo discloses a method comprising:
maintaining a knowledge database comprising structured patient data for a patient population, the structured patient data generated by processing unstructured medical imaging data for the patient population using one or more machine learning algorithms (Shown in Fig. 4 as the atlas database, registration selector data, a registration algorithm database, and a contour generator module with database are provided to the structure delineation module among patient population in exemplary mentioned in [P0098-P0100] the optimum brain atlas for a geriatric patient is an age-matched adult brain atlas. A table that maps relevant parameters of a patient to a given atlas will be created by experts and stored within a knowledge base. Within the knowledge base, a particular atlas will be described by meta-data including the age, anatomy, and imaging modality/orientation used to construct the atlas. Taught in [Abstract, P0015, P0034] as comparing and summarizing image data of multiple normal subjects, and labeling the summarized image data with labels derived from data mining of imaging reports and automatically summarized imaging data, (2) accurately-reported patient presentation. With medical images and medical imaging reports needing to be quantitatively organized in a data structured format, summarizing image data from mining medical image reports (P0034, P036-P0039, P0049, P0056-P0057) serve as processing unstructured medical image data to structured patient data.)

Although Kangarloo teaches processed structured patient data for patient population as mentioned above, Kangarloo does not explicitly teach highlighting measures of interest by analyzing the patient population data or: 
determining an analytic measure of the patient population based on the structured patient data of the knowledge database; and
outputting the analytic measure of the patient population.
Schmidt teaches that it is known in the art of medical image analysis before the effective filing date of the invention to highlighting measures of interest by analyzing the patient population data to report large amounts of patient population findings among pathologist and radiologist as a team effort. The values of a first subset of image features are measured and weighted. The weighted values of the image features are summed to calculate the magnitude of a first image-based biomarker, taught as displaying image analysis, scatter plot. See Fig. 14, P0105-P0110, exemplary scatter plot graph of subgroups as patient population’s analysis.
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Kangarloo to highlighting measures of interest by analyzing the patient population data, as taught by Schmidt, to report large amounts of patient population findings among pathologist and radiologist as a team effort.
Claims 2 and 12:
Kangarloo discloses wherein the structured patient data comprises anatomical structures, one or more segmented anatomical structures, and quantitative patient data (See Fig. 2Taught in [P0013-P0014] the system includes facilities for obtaining a patient presentation; mapping the patient presentation to a standard nomenclature; generating a list of relevant anatomical structures based on the patient presentation; delineate known anatomical structures; generating a relevance-driven summary by combining relevant structures and delineated contours. Also see segmenting anatomical structures in [P0101, P0107] Probabilistic atlases can be more accurate for model-based segmentation of structures in patient images with similar contrast. See quantitative patient data in [P0150] tool can be compared against the contours produced by the automated structure delineation module. Assorted measures of geometric closeness, including Euclidean distance of centroid, overall volume, area per slice, slices spanned, and direct pixel differences can be used to evaluate the accuracy of the automated method.).
Claim 3:
Kangarloo discloses: 
wherein processing unstructured medical imaging data for the patient population using one or more machine learning algorithms comprises:
detecting the anatomical structures in medical images of the unstructured medical imaging data for the patient population (Detecting the anatomical structure data from unstructured medical imaging data is taught as obtained patient presentation, map the patient presentation to a standard nomenclature, generate a list of relevant anatomical structures based on the patient presentation, in [P0015, P0033] the image summarizer 108 can automatically identify relevant anatomical structures and appropriate imaging sequences for a given patient presentation, and automatically locate relevant anatomical structures in the appropriate imaging sequences within a patient imaging study.);
segmenting the one or more of the anatomical structures from the medical images (Also see segmenting anatomical structures in [P0101, P0107] Probabilistic atlases can be more accurate for model-based segmentation of structures in patient images with similar contrast.); and
determining the quantitative patient data based on medical records of the patient population (See quantitative patient data in [P0150] tool can be compared against the contours produced by the automated structure delineation module. Assorted measures of geometric closeness, including Euclidean distance of centroid, overall volume, area per slice, slices spanned, and direct pixel differences can be used to evaluate the accuracy of the automated method and capturing spatial relationships in [P0076].).
Claims 4 and 14:
Kangarloo discloses: 
wherein the quantitative patient data comprises at least one of a presence, a position, a distance, a diameter, a circumference, a volume, a surface area, and a score
Claims 5 and 17:
Schmidt teaches: 
wherein determining an analytic measure of the patient population based on the structured patient data of the knowledge database comprises: generating a graph or a table based on the structured patient data.
Schmidt teaches that it is known in the art of medical image analysis before the effective filing date of the invention to generate a graph or chart to report large amounts of patient population findings among pathologist and radiologist as a team effort. In [P0007-P0008, P0012] The values of a first subset of image features are measured and weighted. The weighted values of the image features are summed to calculate the magnitude of a first image-based biomarker, taught as displaying image analysis, scatter plot. See Fig. 14, P0105-P0110, exemplary scatter plot graph of subgroups as patient population’s analysis.
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Kangarloo to generate a graph or chart, as taught by Schmidt, to report large amounts of patient population findings among pathologist and radiologist as a team effort.
Claims 6 and 18:
Kangarloo discloses: 
wherein the determining the analytic measure of the patient population is in response to a user request (See Fig. 1, P0025-P0026 and taught as consultant requesting studies in P0158.).
Claim 7:
Kangarloo discloses: 
wherein the user request comprises a query for filtered structured patient data from the knowledge database (See Fig. 1, ‘Physician request study’ step, where An image summarizer 108 running on a computer 102 is used to process the images with a knowledge base to produce the imaging study in [P025-P0026].).
Claims 8 and 19:
Kangarloo discloses: 
wherein the unstructured medical imaging data comprises medical images of the patient population and medical imaging reports of the medical images (Shown in Fig. 4 as the atlas database, registration selector data, a registration algorithm database, and a contour generator module with database are provided to the structure delineation module among patient population in exemplary mentioned in [P0098-P0100] the optimum brain atlas for a geriatric patient is an age-matched adult brain atlas. A table that maps relevant parameters of a patient to a given atlas will be created by experts and stored within a knowledge base. Within the knowledge base, a particular atlas will be described by meta-data including the age, anatomy, and imaging modality/orientation used to construct the atlas. Taught in [Abstract, P0015, P0034] as comparing and summarizing image data of multiple normal subjects, and labeling the summarized image data with labels derived from data mining of imaging reports and automatically summarized imaging data, (2) accurately-reported patient presentation.).
Claims 9 and 20:
Schmidt teaches: 
wherein outputting the analytic measure of the patient population comprises displaying the analytic measure of the patient population on a display device.
Schmidt teaches that it is known in the art of medical image analysis before the effective filing date of the invention to displaying the analytic measure of the patient population on a display device to utilize standard computing tools to report large amounts of patient population findings among pathologist and radiologist. See Fig. 1, an interconnected display device 16, P0036. In [P0007-P0008, The values of a first subset of image features are measured and weighted. The weighted values of the image features are summed to calculate the magnitude of a first image-based biomarker, taught as displaying image analysis, scatter plot. See Fig. 14, P0105-P0110, exemplary scatter plot graph of subgroups as patient population’s analysis.
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Kangarloo to displaying the analytic measure of the patient population on a display device, as taught by Schmidt, to utilize standard computing tools to report large amounts of patient population findings among pathologist and radiologist.
Claim 10:
Schmidt teaches: 
wherein outputting the analytic measure of the patient population comprises exporting the analytic measure to a file (Taught in P0073, where analysis results are exported to tables and saved to the file system in P0112.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Kangarloo to exporting the analytic measure to a file, as taught by Schmidt, to maintain good record keeping.
Claim 11:
Kangarloo discloses a apparatus, comprising:
means for maintaining a knowledge database comprising structured patient data for a patient population, the structured patient data generated by processing unstructured medical imaging data for the patient population using one or more machine learning algorithms (Shown in Fig. 4 as the atlas database, registration selector data, a registration algorithm database, and a contour generator module with database are provided to the structure delineation module among patient population in exemplary mentioned in [P0098-P0100] the optimum brain atlas for a geriatric patient is an age-matched adult brain atlas. A table that maps relevant parameters of a patient to a given atlas will be created by experts and stored within a knowledge base. Within the knowledge base, a particular atlas will be described by meta-data including the age, anatomy, and imaging modality/orientation used to construct the atlas. Taught in [Abstract, P0015, P0034] as comparing and summarizing image data of multiple normal subjects, and labeling the summarized image data with labels derived from data mining of imaging reports and automatically summarized imaging data, (2) accurately-reported patient presentation. With medical images and medical imaging reports needing to be quantitatively organized in a data structured format, summarizing image data from mining medical image reports (P0034, P036-P0039, P0049, P0056-P0057) serve as processing unstructured medical image data to structured patient data.);

Although Kangarloo teaches processed structured patient data for patient population as mentioned above, Kangarloo does not explicitly teach highlighting measures of interest by analyzing the patient population data or: 
means for determining an analytic measure of the patient population based on the structured patient data of the knowledge database; and
means for outputting the analytic measure of the patient population.
Schmidt teaches that it is known in the art of medical image analysis before the effective filing date of the invention to highlighting measures of interest by analyzing the patient population data to report large amounts of patient population findings among pathologist and radiologist as a team effort. In [P0007-P0008, P0012] The values of a first subset of image features are measured and weighted. The weighted values of the image features are summed to calculate the magnitude of a first image-based biomarker, taught as displaying image analysis, scatter plot. See Fig. 14, P0105-P0110, exemplary scatter plot graph of subgroups as patient population’s analysis.
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Kangarloo to highlighting measures of interest by analyzing the patient population data, as taught by Schmidt, to report large amounts of patient population findings among pathologist and radiologist as a team effort.
Claim 13:
Kangarloo discloses: 
wherein processing unstructured medical imaging data for the patient population using one or more machine learning algorithms comprises:
means for detecting the anatomical structures in medical images of the unstructured medical imaging data for the patient population (Detecting the anatomical structure data from unstructured medical imaging data is taught as obtained patient presentation, map the patient presentation to a standard nomenclature, generate a list of relevant anatomical structures based on the patient presentation, in [P0015, P0033] the image summarizer 108 can automatically identify relevant anatomical structures and appropriate imaging sequences for a given patient presentation, and automatically locate relevant anatomical structures in the appropriate imaging sequences within a patient imaging study.);
means for segmenting the one or more of the anatomical structures from the medical images (Also see segmenting anatomical structures in [P0101, P0107] Probabilistic atlases can be more accurate for model-based segmentation of structures in patient images with similar contrast.); and
means for determining the quantitative patient data based on medical records of the patient population (See quantitative patient data in [P0150] tool can be compared against the contours produced by the automated structure delineation module. Assorted measures of geometric closeness, including Euclidean distance of centroid, overall volume, area per slice, slices spanned, and direct pixel differences can be used to evaluate the accuracy of the automated method and capturing spatial relationships in [P0076].).
Claim 15:
Kangarloo discloses a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the 
maintaining a knowledge database comprising structured patient data for a patient population, the structured patient data generated by processing unstructured medical imaging data for the patient population using one or more machine learning algorithms (Shown in Fig. 4 as the atlas database, registration selector data, a registration algorithm database, and a contour generator module with database are provided to the structure delineation module among patient population in exemplary mentioned in [P0098-P0100] the optimum brain atlas for a geriatric patient is an age-matched adult brain atlas. A table that maps relevant parameters of a patient to a given atlas will be created by experts and stored within a knowledge base. Within the knowledge base, a particular atlas will be described by meta-data including the age, anatomy, and imaging modality/orientation used to construct the atlas. Taught in [Abstract, P0015, P0034] as comparing and summarizing image data of multiple normal subjects, and labeling the summarized image data with labels derived from data mining of imaging reports and automatically summarized imaging data, (2) accurately-reported patient presentation. With medical images and medical imaging reports needing to be quantitatively organized in a data structured format, summarizing image data from mining medical image reports (P0034, P036-P0039, P0049, P0056-P0057) serve as processing unstructured medical image data to structured patient data.);

Although Kangarloo teaches processed structured patient data for patient population as mentioned above, Kangarloo does not explicitly teach highlighting measures of interest by analyzing the patient population data or: 
determining an analytic measure of the patient population based on the structured patient data of the knowledge database; and
outputting the analytic measure of the patient population.
Schmidt teaches that it is known in the art of medical image analysis before the effective filing date of the invention to highlighting measures of interest by analyzing the patient population data to report large amounts of patient population findings among pathologist and radiologist as a team effort. In [P0007-P0008, P0012] The values of a first subset of image features are measured and weighted. The weighted values of the image features are summed to calculate the magnitude of a first image-based biomarker, taught as displaying image analysis, scatter plot. See Fig. 14, P0105-P0110, exemplary scatter plot graph of subgroups as patient population’s analysis.


Response to Arguments
Applicant argues that, similar to Example 39, the claims require the use of “one or more machine learning algorithms. See pgs. 8-9 of Remarks – Examiner disagrees.
Unlike example 39, where actual facial detection technology is claimed such as mirroring, rotating, smoothing and contrast reduction for producing a training set, the instant case claims using machine learning algorithm for processing unstructured medical imaging data for the patient population without claiming any kind of detection technology. Therefore, the analytic measure of a healthcare provider providing a diagnosis, decision support and intervention is a method of organizing human activities, unlike claim 39 using technology to implement the knowledge based training. Based upon consideration of all of the relevant factors with respect to the claim as a whole, independent claims 1 and 26 are held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. 101.
Applicant further argues that the claims are integrated into the practical application of an improvement in computer related technology. See pgs. 9-10 of Remarks – Examiner disagrees.
No technology was integrated into detecting the anatomical structures in medical images of the unstructured medical imaging data for the patient population. For example, no data mining, big data technologies, pattern recognition of medical abnormalities or content-based image retrieval are implemented. The recited improvements are nonetheless directed towards abstract idea and not the computer itself – that is, the recited invention may improve the outputting a scatter plot/cluster graph of medical image data for a population of patients (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea.
Applicant argues on the basis that the Kangarloo reference does not teach “maintaining a knowledge database comprising structured patient data for a patient population, the structure patient data generated by processing unstructured medical imaging data for the patient population using one or more machine learning algorithm”.  Rather, Kangarloo’s atlas database serves as the maintained knowledge database where medical image studies of patients are registered and maintained shown in Fig. 4, mentioned in [P0096-P0098 and P0100] A table that maps relevant parameters of a patient to a given atlas will be created by experts and stored within a knowledge base. With unstructured medical image data quantitatively being organized in a data structure, the warped images confirms that the local formation algorithm corrects for distortions taught in Fig. 5A, P0034, P0117-P0119.

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria P. Augustine can be reached at 313.446.4858.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686